Citation Nr: 0502246	
Decision Date: 01/31/05    Archive Date: 02/07/05

DOCKET NO.  00-24 839	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Phoenix, 
Arizona


THE ISSUE

Entitlement to Dependency and Indemnity compensation (DIC) 
under the provisions of 38 U.S.C.A. § 1318 (West 2002).


ATTORNEY FOR THE BOARD

M. Vavrina, Counsel




INTRODUCTION

The veteran served on active duty from May 1959 to December 
1988.  He died in April 2000.  The appellant is his surviving 
spouse.  

Initially, this matter came to Board of Veterans' Appeals 
(Board) on appeal from an August 2000 rating decision of the 
Phoenix, Arizona, Regional Office (RO) of the Department of 
Veterans Affairs (VA).  In November 2002, following 
completion of development performed pursuant to a July 2001 
remand, the Board affirmed the RO's denial of service 
connection for the cause of veteran's death.  But the Board 
deferred action on the appellant's DIC claim because it 
involved a situation where the veteran was not rated totally 
disabled for a continuous period of at least 10 years prior 
to death, or at least 5 years from the veteran's release from 
active duty and, as such, was subject to a temporary stay.  
See Nat'l Org. of Veterans' Advocates, Inc. v. Sec'y of 
Veterans Affairs, 260 F.3d 1365 (Fed. Cir. 2001) (NOVA I).  
The stay on "hypothetical entitlement" claims has been 
lifted, although the stay on processing appeals relating to 
entitlement to DIC benefits under 38 U.S.C.A. §§ 1311(a)(2) 
and 1318 where a survivor seeks to reopen a claim that was 
finally decided during the veteran's lifetime on the grounds 
of new and material evidence is continued.  See Nat'l Org. of 
Veterans' Advocates, Inc. v. Sec'y of Veterans Affairs, 314 
F.3d 1373 (Fed. Cir. 2003) (NOVA II).  The appellant has not 
requested to reopen a finally decided claim and therefore, 
the Board will proceed with the adjudication of this appeal.


FINDINGS OF FACT

1.  The VA has fulfilled, to the extent possible, its notice 
and duty to assist duties to the appellant by obtaining and 
fully developing all relevant evidence necessary for the 
equitable disposition of the issue addressed in this 
decision.

2.  The veteran died in April 2000 of metastatic colon 
cancer.  

3.  At the time of death, the veteran was service-connected 
for traumatic arthritis of the lumbosacral spine with 
compression fracture of the L1 and limitation of motion, 
rated as 10 percent disabling; degenerative arthritis of the 
cervical spine; gastroesophageal reflux with duodenitis; 
residuals of fracture of the posterior malleolus of the tibia 
with rupture of the deltoid ligament right fibula; bilateral 
inguinal hernia repair and scar; and residuals of removal of 
the lipoma, incision cyst of the abdomen, right arm, right 
thigh, all rated as noncompensably disabling; for a combined 
disability rating of 10 percent. 

4.  In a November 2002 decision, the Board denied service 
connection for the cause of the veteran's death, finding that 
there was no competent evidence establishing a nexus between 
the cause of the veteran's death and service or showing that 
the veteran's service-connected disabilities substantially or 
materially contributed to the cause of his death.

5.  The veteran was not evaluated as totally disabled from 
service-connected disabilities for 10 continuous years 
immediately preceding death nor was he rated totally disabled 
continuously after his last discharge from service in 
December 1988 for a period of not less than 5 years 
immediately preceding death.


CONCLUSION OF LAW

The criteria for entitlement to DIC under the provisions of 
38 U.S.C.A. § 1318 have not been met.  38 U.S.C.A. §§ 1318, 
5107 (West 2002); 38 C.F.R. §§ 3.22, 20.1106 (2004).




REASONS AND BASES FOR FINDINGS AND CONCLUSION

During the pendency of the appeal, the Veterans Claims 
Assistance Act (VCAA) was enacted and became effective.  38 
U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 
2002).  The VCAA eliminated the requirement that a claimant 
submit evidence of a well-grounded claim and provides that VA 
will notify the claimant and the claimant's representative, 
if any, of information required to substantiate a claim and 
will assist the claimant in obtaining evidence necessary to 
substantiate a claim.  VA also revised the provisions of 38 
C.F.R. § 3.159 in view of the VCAA statutory changes.  See 66 
Fed. Reg. 45,620-32 (Aug. 29, 2001).  The amendments were 
effective November 9, 2000, except for the amendment to 38 
C.F.R. § 3.156(a), which was effective August 29, 2001.  VA 
is not required to provide assistance to a claimant if there 
is no reasonable possibility that such assistance would aid 
in substantiating the claim.

With regard to VA's compliance with the July 2001 Board 
remand instructions, the Board notes that the RO was 
instructed to comply with the notice and duty to assist 
provisions of the VCAA.  In letters dated in a January 2002 
and April 2002, the RO informed the appellant of the revised 
duty to notify and assist under the VCAA; what information 
she needed to provide to establish service connection for the 
cause of the veteran's death; and what information VA had and 
would provide, and what information VA still needed her to 
provide.  The RO obtained copies of private medical records 
for treatment that the veteran had received up until his 
death in April 2000.  In September 2002, the RO readjudicated 
the appellant's claims for the cause of the veteran's death 
and entitlement to DIC and issued a supplemental statement of 
the case (SSOC).  Given the foregoing, the Board finds that 
VA has substantially complied with the Board's July 2001 
remand.  See Dyment v. West, 13 Vet. App. 141, 146-47 (1999) 
(remand not required under Stegall v. West, 11 Vet. App. 268 
(1998) where Board's remand instructions were substantially 
complied with).

The Board is satisfied that all relevant facts have been 
properly developed, to the extent possible, with regard to 
the issue discussed and no further assistance to the 
appellant is required to comply with the duty to assist 
mandated by 38 U.S.C.A. § 5103A (West 2002).  The appellant 
was afforded the opportunity to provide lay or medical 
evidence, which might support her claim.  In variously dated 
letters, an October 2000 statement of the case (SOC) and an 
SSOC, the RO informed the appellant of what was needed for 
entitlement to DIC benefits, she was given additional chances 
to supply any pertinent information or to indicate where such 
information could be obtained.  A May 1989 VA examination 
report, an August 1989 rating action, and private and service 
medical records for the veteran have been associated with the 
claims file.  Lay statements from the appellant also have 
been associated with the file.  Thus, the Board finds that VA 
has obtained, or made reasonable efforts to obtain, all 
evidence, which might be relevant to her claim.  Accordingly, 
the Board finds that no further assistance to the appellant 
in acquiring medical evidence is required by statute.  
38 U.S.C.A. § 5103A (West 2002).  Under these circumstances, 
the Board finds that the service medical records, private 
treatment records, rating actions, Board remands, and lay 
statements, are adequate for determining whether the criteria 
for entitlement to DIC benefits have been met.  

The VCAA requires that VA must provide notice that informs 
the claimant (1) of any information and evidence not of 
record that is necessary to substantiate the claim, (2) of 
the information and evidence that VA will seek to provide, 
and (3) of the information and evidence that the claimant is 
expected to provide.  Furthermore, VA must "also request 
that the claimant provide any evidence in the claimant's 
possession that pertains to the claim."  38 U.S.C.A. 
§ 5103(a) (West 2002); 38 C.F.R. § 3.159(b)(1) (2004).  

In this case, the initial agency of original jurisdiction 
(AOJ) decision was made prior to November 9, 2000, the date 
the VCAA was enacted.  However, the Board finds that any 
defect with respect to the VCAA notice requirement in this 
case was harmless error for the reasons specified below.  See 
VAOPGCPREC 7-2004.

In the present case, a substantially complete application was 
received in June 2000.  Thereafter, in an August 2000 rating 
decision, the RO, in pertinent part, denied the appellant's 
DIC claim, prior to the enactment of the VCAA.  The Board 
remanded the case in July 2001.  Only after this rating 
action was promulgated, in a January 2002 letter, did the RO 
provide initial notice of the provisions of the VCAA.  In a 
rating decision and several letters to the appellant dated in 
August 2000, letters dated in January and April 2002, an SOC, 
an SSOC, a September 2002 rating decision, and their 
accompanying cover letters, the RO provided additional notice 
to the appellant regarding what information and evidence must 
be submitted by the claimant, what information and evidence 
would be obtained by VA, and the need for the claimant to let 
VA know of any other evidence or information that would 
support her claim and to submit any additional information 
that pertinent to her appeal.  In particular, in a September 
2002 letter, the RO gave the appellant 60 days to make any 
comments concerning any additional information in support of 
her appeal.  In an October 2002 statement, she asked that her 
appeal be forwarded to the Board. 

There is no basis for concluding that harmful error occurs 
simply because a claimant receives VCAA notice after an 
initial adverse adjudication.  See 38 U.S.C.A. § 7261(b)(2) 
(West 2002); see also Conway v. Principi, 353 F.3d 1369 (Fed. 
Cir. 2004) (There is no implicit exemption for the notice 
requirements contained in 38 U.S.C.A. § 5103(a) from the 
general statutory command set forth in section 7261(b)(2) 
that the Veterans Claims Court shall "take due account of 
the rule of prejudicial error.")  

In reviewing the AOJ determination on appeal, the Board is 
required to review the evidence of record on a de novo basis 
and without providing any deference to the AOJ's decision.  
As provided by 38 U.S.C.A. § 7104(a), all questions in a 
matter which under 38 U.S.C.A. § 511(a) are subject to 
decision by the Secretary shall be subject to one review on 
appeal to the Secretary, and such final decisions are made by 
the Board.  Because the Board makes the final decision on 
behalf of the Secretary with respect to claims for veterans 
benefits, it is entirely appropriate for the Board to 
consider whether the failure to provide a pre-AOJ initial 
adjudication notice constitutes harmless error, especially 
since an AOJ determination that is "affirmed" by the Board 
is subsumed by the appellate decision and becomes the single 
and sole decision of the Secretary in the matter under 
consideration.  See 38 C.F.R. § 20.1104 (2003).  There simply 
is no "adverse determination" for the appellant to 
overcome.  Similarly, a claimant is not compelled under 
38 U.S.C.A. § 5108 to proffer new and material evidence 
simply because an AOJ decision is appealed to the Board.  
Rather, it is only after a decision of either the AOJ or the 
Board becomes final that a claimant has to surmount the 
reopening hurdle.  

Here, the Board finds that any defect with respect to the 
timing of the VCAA notice requirement was harmless error.  In 
letters to the appellant dated in August 2000, January 2002, 
April 2002, and September 2002, two rating decisions, an SOC, 
and an SSOC, the RO informed her of what information she 
needed for entitlement to DIC benefits, that she should send 
in information describing additional evidence or the evidence 
itself.  While the notice VA provided to the appellant in 
January 2002 and later was not given prior to the initial AOJ 
adjudication of the claim, the notice was provided by VA 
prior to the transfer and recertification of the appellant's 
case to the Board following the July 2001 remand, and the 
content of the notice and various duty to assist letters, 
along with the SOC and SSOC, fully complied with the 
requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. 
§ 3.159(b).  In September 2002, after VCAA content-complying 
notice was given, the case was readjudicated and an SSOC was 
provided to the appellant.  The claimant has been provided 
with every opportunity to submit evidence and argument in 
support of her claim and to respond to VA notices.  
Therefore, to decide the appeal on the appellant's DIC claim 
would not be prejudicial error to the claimant.  See 
VAOPGCPREC 7-2004.

In this case, although the VCAA notice letters that were 
provided to the appellant do not contain the "fourth 
element" per se, the Board finds that the appellant was 
otherwise fully notified of the need to give to VA any 
evidence pertaining to her claim.  By various informational 
letters, two rating decisions, an SOC, an SSOC and their 
accompanying notice letters, VA satisfied the fourth element 
of the notice requirements.

All the VCAA requires is that the duty to notify is 
satisfied, and that claimants are given the opportunity to 
submit information and evidence in support of their claims.  
Once this has been accomplished, all due process concerns 
have been satisfied.  See Bernard v. Brown, 4 Vet. App. 384 
(1993); Sutton v. Brown, 9 Vet. App. 553 (1996); see also 
38 C.F.R. § 20.1102 (harmless error).  In this case, because 
each of the four content requirements of a VCAA notice have 
been fully satisfied, any error in not providing a single 
notice to the appellant covering all content requirements is 
harmless error.  See VAOPGCPREC 7-2004.  Moreover, the VA 
General Counsel has held that the notice and duty to assist 
provisions of the VCAA are not applicable to a claim, where, 
as here, that claim cannot be substantiated because there is 
no legal basis for the claim or because undisputed facts 
render the claimant ineligible for the claimed benefit.  See 
VAOPGCPREC 5-2004.

Background

The veteran died in April 2000 of metastatic carcinoma of the 
colon.  The appellant was married to veteran at the time of 
his death.  The certificate of death indicates that the 
approximate interval between the onset and death was four 
months.  No other significant conditions contributing to 
death were indicated.  No autopsy was performed.  

At the time of death, the veteran was service-connected for 
traumatic arthritis of the lumbosacral spine with compression 
fracture of the L1 and limitation of motion, degenerative 
arthritis of the cervical spine evaluated as 10 percent 
disabling.  Service connection also had been established at 
noncompensable ratings for the following: gastroesophageal 
reflux with duodenitis; residuals of fracture of the 
posterior malleolus of the tibia with rupture of the deltoid 
ligament right fibula; inguinal hernia repair, bilateral and 
scar; and residuals of removal of the lipoma, incision cyst, 
abdomen, right arm, right thigh.  His combined disability 
rating was 10 percent.

The veteran's service medical records make no reference to 
the condition noted on the certificate of death.  As noted 
above, the date of onset of the condition causing death was 
four months prior to the veteran's death.  Thus, there is no 
indication that cancer was present in service or within the 
initial post-service year.  Instead, the appellant argued 
that the veteran's in-service exposure to toxins, including 
Agent Orange, during his active service contributed to his 
developing metastatic carcinoma of the colon.  Specifically, 
she stated that the veteran had two tours of duty in Vietnam, 
and that in both tours he was with Special Forces.  In 1969 
to 1970, he was with Special Operations Group (SOG).  During 
that period of time, the veteran reportedly went into Laos 
and Cambodia as an advisor.  The appellant indicated that the 
veteran had informed her that he had gone into places that 
had been sprayed with Agent Orange.  She also reported the 
possibility of the veteran's exposure to sarin gas.  In an 
August 2000 statement, she noted that she found out that a 
study was being done in relation to cancer deaths in people 
that were in SOG from 1969 to 1970.  The appellant added that 
the veteran had none of the risk factors for developing colon 
cancer.  Rather it is her belief that he may have been 
exposed to chemicals and toxins in Vietnam.  She added that 
little is known about Gulf War Syndrome as well.  

As the Board noted in a November 2002 decision, the veteran 
is presumed to have been exposed to Agent Orange, due to his 
service in Vietnam and the absence of affirmative evidence to 
establish that he was not exposed to a herbicide agent during 
that service.  But the cause of the veteran's death--
metastatic cancer of the colon--is not one of the diseases 
subject to presumptive service connection as enumerated in 38 
C.F.R. 3.309(e) (2004).  

Unfortunately, nothing from the service or private medical 
records in claims file associates the veteran's cause of 
death with injury, disease or an event of the veteran's 
active service.  Moreover, metastatic cancer of the colon was 
not shown to be etiologically related to any of the veteran's 
service-connected disabilities.  In view of the foregoing, 
the Board denied the appellant's claim for service connection 
for the cause of the veteran's death in a November 2002 
decision.  

Analysis of DIC Claim

DIC benefits may be awarded to a surviving spouse upon the 
service-connected death of the veteran.  38 U.S.C.A. § 1310 
(West 2002); 38 C.F.R. § 3.5(a) (2004).  If, as here, the 
veteran's death is not determined to be service-connected, a 
surviving spouse may still be entitled to benefits.  Under 38 
U.S.C.A. § 1318(a) (West 2002), benefits are payable to the 
surviving spouse of a "deceased veteran" in the same manner 
as if the death were service-connected.  A "deceased veteran" 
for purposes of this provision is a veteran who dies not as 
the result of the veteran's own willful misconduct, and who 
either was in receipt of, or entitled to receive, 
compensation at the time of death for a service-connected 
disability(ies) rated totally disabling.  38 U.S.C.A. § 
1318(b); 38 C.F.R. § 3.22 (2004).  The service-connected 
disability(ies) must have been either continuously rated 
totally disabling for 10 or more years immediately preceding 
death, or continuously rated totally disabling for at least 5 
years from the date of the veteran's separation from service.  
Id.  The total rating may be schedular or based on 
unemployability.  38 C.F.R. § 3.22.

Except with respect to a claim for benefits under the 
provisions of 38 U.S.C.A. 
§ 1318 and certain other cases, issues involved in a 
survivor's claim for death benefits will be decided without 
regard to any prior disposition of those issues during the 
veteran's lifetime.  38 C.F.R. § 20.1106 (2004).

Interpreting 38 U.S.C.A. § 1318(b) and 38 C.F.R. § 
3.22(a)(2), the United States Court of Appeals for Veterans 
Claims (Court) found that a surviving spouse can attempt to 
demonstrate that the veteran hypothetically would have been 
entitled to a different decision on a service-connected-
related issue, based on evidence in the claims folder or in 
VA custody prior to the veteran's death and the law then 
applicable or subsequently made retroactively applicable.  
Green v. Brown, 10 Vet. App. 111, 118-19 (1997).  In such 
cases, the claimant must set forth the alleged basis for the 
veteran's entitlement to a total disability rating for the 10 
years immediately preceding his death.  Cole v. West, 13 Vet. 
App. 268, 278 (1999).

In January 2000, in response to the above-referenced Court 
decisions, VA amended 38 C.F.R. § 3.22, the implementing 
regulation for 38 U.S.C.A. § 1318, to restrict the award of 
DIC benefits to cases where the veteran, during his or her 
lifetime, had established a right to receive total service-
connected disability compensation for the period of time 
required by 38 U.S.C.A. § 1318, or would have established 
such right but for clear and unmistakable error (CUE) in the 
adjudication of a claim or claims.  65 Fed. Reg. 3,388 (Jan. 
21, 2000).  The regulation, as amended, specifically 
prohibits "hypothetical entitlement" as an additional basis 
for establishing eligibility.

In Hix v. Gober, 225 F.3d 1377 (Fed. Cir. 2000), the United 
States Court of Appeals for the Federal Circuit (Federal 
Circuit) held that for the purpose of determining whether a 
survivor is entitled to "enhanced" DIC benefits under 38 
U.S.C.A. 
§ 1311(a)(2) (veteran required to have been rated totally 
disabled for a continuous period of eight years prior to 
death), the implementing regulation, 38 C.F.R. 
§ 20.1106, does permit "hypothetical entitlement."

In NOVA I, the Federal Circuit addressed a challenge to the 
validity of the amended 38 C.F.R. § 3.22.  Initially, the 
Federal Circuit found that VA's amendment of 38 C.F.R. § 3.22 
constituted an interpretive rule that did no more than 
interpret the requirements of 38 U.S.C.A. § 1318 and 
clarified VA's earlier interpretation of the statute.  260 
F.3d at 1376-77.  Upon consideration of 38 U.S.C.A. § 1318, 
the Federal Circuit found that the statutory language was 
ambiguous as to whether a "hypothetical" claim was allowed.  
Id. at 1377.  It noted that 38 U.S.C.A. § 1311(a), which also 
has "entitled to receive" language, as interpreted in Hix, 
was virtually identical to 38 U.S.C.A. § 1318, but that VA 
interpreted them differently.  Id. at 1379.  Moreover, it 
found that the pertinent regulations, 38 C.F.R. § 3.22 and 38 
C.F.R. § 20.1106, were in conflict with respect to 
interpreting 38 U.S.C.A. 
§§ 1311(a) and 1318.  Id.  The Federal Circuit remanded the 
case for VA to undertake expedited rulemaking to explain the 
rationale for interpreting the statutes differently or to 
resolve the conflict between 38 C.F.R. § 3.22 and 38 C.F.R. 
§ 20.1106.  Id.  at 1379-81.

On April 5, 2002, VA amended 38 C.F.R. § 20.1106 to provide 
that there would be no "hypothetical" determinations under 38 
U.S.C.A. § 1311(a) on the question as to whether a deceased 
veteran had been totally disabled for eight years prior to 
death so that the surviving spouse could qualify for the 
enhanced DIC benefit.  See 67 Fed. Reg. 16,309-17 (Apr. 5, 
2002).

In NOVA II, after reviewing its holding in NOVA I, the 
Federal Circuit observed that VA had determined that the 
"entitled to receive" language 38 U.S.C.A. § 1311(a) and 38 
U.S.C.A. § 1318 should be interpreted in the same way and 
that 38 C.F.R. § 3.22 provided the correct interpretation.  
It held that VA could properly do so and had adequately 
explained its rationale.  Id. at 1378.  The Federal Circuit 
also held that VA provided a permissible basis and sufficient 
explanation for its interpretation of the statutes as a bar 
to the filing of new claims posthumously by the veteran's 
survivor, i.e., claims where no claim had been filed during 
the veteran's life or the claim had been denied and was not 
subject to reopening -- "hypothetical entitlement" claims.  
Id. at 1379-80.

The appellant was married to the veteran at the time of his 
death.  As noted above, during his lifetime, the veteran had 
established service connection for traumatic arthritis of the 
lumbosacral spine with compression fracture of the L1 and 
limitation of motion, rated as 10 percent disabling; 
degenerative arthritis of the cervical spine; 
gastroesophageal reflux with duodenitis; residuals of 
fracture of the posterior malleolus of the tibia with rupture 
of the deltoid ligament right fibula; bilateral inguinal 
hernia repair and scar; and residuals of removal of the 
lipoma, incision cyst of the abdomen, right arm, right thigh, 
all rated as noncompensably disabling; for a combined 
disability rating of 10 percent.  As such, the veteran was 
not in actual receipt of a 100 percent disability rating for 
service-connected disabilities for the statutory period of 
time prior to his death, that is, the veteran had neither a 
service-connected disability rated as 100 percent disabling 
nor were his service-connected disabilities combined rated as 
100 percent disabling for at least 10 years prior to his 
death.  Therefore, the veteran is not a "deceased veteran" 
for purposes of applying 38 U.S.C.A. § 1318 and 38 C.F.R. § 
3.22.  Accordingly, the appellant's claim must be denied for 
lack of legal merit.  See Cacalda v. Brown, 9 Vet. App. 261 
(1996) (where law is dispositive, not evidence, the appeal 
should be terminated for lack of legal merit or entitlement); 
accord Luallen v. Brown, 8 Vet. App. 92 (1995); Sabonis v. 
Brown, 6 Vet. App. 426 (1994), appeal dismissed, 56 F.3d 79 
(Fed. Cir. 1995).

The record does not indicate that the appellant has 
specifically alleged that there was CUE in any final rating 
or Board decision.  As the appellant has not raised this 
issue, the Board concludes that no further action or 
consideration is warranted as to this particular portion of 
the 38 U.S.C.A. § 1318 analysis.

The Board acknowledges that the appellant generally argues 
that the veteran's service-connected disabilities contributed 
to his death.  To the extent the appellant might argue that 
the veteran's service-connected disabilities rendered him 
totally disabled for at least 10 years before his death if a 
claim had been filed, such an allegation is tantamount to a 
"hypothetical claim" for entitlement, which is excluded 
from consideration.  NOVA II, 314 F.3d 1379-80.  Accordingly, 
the appellant's appeal is denied.  

The Board notes that the RO received the appellant's claim 
for DIC in June 2000.  Much of the evolution of analysis for 
38 U.S.C.A. § 1318 claims occurred after receipt of her 
claim.  However, as discussed above, the Federal Circuit 
found that VA's actions in amending the regulations in 
question was interpretative, rather than substantive, in 
nature.  That is, the amendments clarified VA's earlier 
interpretation of the statute, which was to bar 
"hypothetical entitlement" claims.  NOVA I, 260 F.3d at 
1376-77.  In addition, the Federal Circuit found that VA was 
not bound by the prior Court decisions, such as Green and 
Cole, that construed 38 U.S.C.A. 
§ 1318 and 38 C.F.R. § 3.22 in a way antithetical to the 
agency's interpretation and  was free to challenge them, to 
include through the route of rulemaking.  Id. at 1374.  Thus, 
to the extent there has been any change in the law or 
regulations relevant to the claim, the changes are not of the 
material type that altered the appellant's rights, but rather 
clarified those rights.  

Accordingly, for the reasons stated above, the Board finds 
that entitlement to DIC benefits is not warranted, and there 
is no doubt to be resolved.  See Gilbert, 1 Vet. App. at 55.


ORDER

DIC benefits under the provisions of 38 U.S.C.A. § 1318 are 
denied.



	                        
____________________________________________
	A. BRYANT
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


